Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 30, 2008                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  Rehearing No. 544                                                                                            Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  1 October 2007                                                                                                       Justices




  132218


  MARY ELLEN McDONALD,
           Plaintiff-Appellee,
                                                                     SC: 132218
  v                                                                  COA: 259168
                                                                     Genesee CC: 03-076398-NF
  FARM BUREAU INSURANCE CO,
             Defendant-Appellant.
  ______________________________


        In this cause a motion for rehearing is considered and it is DENIED

        Cavanagh, Weaver and Kelly, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 30, 2008                        _________________________________________
                                                                                Clerk